
	
		II
		112th CONGRESS
		1st Session
		S. 809
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2011
			Mr. Durbin (for himself,
			 Mr. Kirk, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide high-quality public charter
		  school options for students by enabling such public charter schools to expand
		  and replicate.
	
	
		1.Short titleThis Act may be cited as the
			 All Students Achieving through Reform
			 Act of 2011 or All-STAR Act of 2011.
		2.Charter school expansion and
			 replication
			(a)In generalSubpart 1 of part B of title V of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221 et seq.) is
			 amended—
				(1)by striking section 5211;
				(2)by redesignating section 5210 as section
			 5211; and
				(3)by inserting after section 5209 the
			 following:
					
						5210.Charter
				school expansion and replication
							(a)PurposeIt is the purpose of this section to
				support State efforts to expand and replicate high-quality public charter
				schools to enable such schools to serve additional students, with a priority to
				serve those students who attend identified schools or schools with a low
				graduation rate.
							(b)Support for proven charter schools and
				increasing the supply of high-Quality charter schools
								(1)Grants authorizedFrom the amounts appropriated under section
				5200 for any fiscal year, the Secretary shall award grants, on a competitive
				basis, to eligible entities to enable the eligible entities to make subgrants
				to eligible public charter schools under subsection (e)(1) and carry out the
				other activities described in subsection (e), in order to allow the eligible
				public charter schools to serve additional students through the expansion and
				replication of such schools.
								(2)Amount of grantsIn determining the grant amount to be
				awarded under this subsection to an eligible entity, the Secretary shall
				consider—
									(A)the number of eligible public charter
				schools under the jurisdiction or in the service area of the eligible entity
				that are operating;
									(B)the number of openings for new students
				that could be created in such schools with such grant;
									(C)the number of students eligible for free or
				reduced price lunches under the Richard B. Russell National School Lunch Act
				(42 U.S.C. 1751 et seq.) who are on waiting lists for charter schools under the
				jurisdiction or in the service area of the eligible entity, and other
				information with respect to charter schools in such jurisdiction or service
				area that suggest the interest of parents in charter school enrollment for
				their children;
									(D)the number of students attending identified
				schools or schools with a low graduation rate in the State or area where an
				eligible entity intends to replicate or expand eligible public charter schools;
				and
									(E)the success of the eligible entity in
				overseeing public charter schools and the likelihood of continued or increased
				success because of the grant under this section.
									(3)Duration of grantsA grant under this section shall be for a
				period of not more than 3 years, except that an eligible entity receiving such
				grant may, at the discretion of the Secretary, continue to expend grant funds
				after the end of the grant period. An eligible entity that has received a grant
				under this section may receive subsequent grants under this section.
								(c)Application requirements
								(1)Application requirementsTo be considered for a grant under this
				section, an eligible entity shall submit an application to the Secretary at
				such time, in such manner, and containing such information as the Secretary may
				require.
								(2)ContentsThe application described in paragraph (1)
				shall include, at a minimum, the following:
									(A)Record of successDocumentation of the record of success of
				the eligible entity in overseeing or operating public charter schools,
				including—
										(i)the performance of the students of such
				public charter schools on the student academic assessments described in section
				1111(b)(3) of the State where such school is located (including a measurement
				of the students' average academic longitudinal growth at each such school, if
				such measurement is required by a Federal or State law applicable to the
				entity), disaggregated by—
											(I)economic disadvantage;
											(II)race and ethnicity;
											(III)disability status; and
											(IV)status as a student with limited English
				proficiency;
											(ii)the status of such schools under section
				1116 in making adequate yearly progress or as identified schools;
										(iii)documentation of demonstrated success by
				such public charter schools in closing historic achievement gaps between groups
				of students; and
										(iv)in the case of such public charter schools
				that are secondary schools, the graduation rates and rates of student
				acceptance, enrollment, and persistence in institutions of higher education,
				where possible.
										(B)PlanA plan for—
										(i)replicating and expanding eligible public
				charter schools operated or overseen by the eligible entity;
										(ii)identifying eligible public charter
				schools, or networks of eligible public charter schools, to receive subgrants
				under this section;
										(iii)increasing the number of openings in
				eligible public charter schools for students attending identified schools and
				schools with a low graduation rate;
										(iv)ensuring that eligible public charter
				schools receiving a subgrant under this section enroll students through a
				random lottery for admission, unless the charter school is using the subgrant
				to expand the school to serve additional grades, in which case such school may
				reserve seats in the additional grades for—
											(I)each student enrolled in the grade
				preceding each such additional grade;
											(II)siblings of students enrolled in the
				charter school, if such siblings desire to enroll in such grade; and
											(III)children of the charter school's founders,
				staff, or employees;
											(v)(I)in the case of an eligible entity described
				in subparagraph (A) or (C) of subsection (k)(4), the manner in which the
				eligible entity will work with identified schools and schools with a low
				graduation rate that are eligible to enroll students in a public charter school
				receiving a subgrant under this section and that are under the eligible
				entity's jurisdiction, and the local educational agencies serving such schools,
				to—
												(aa)engage in community outreach, provide
				information in a language that the parents can understand, and communicate with
				parents of students at identified schools and schools with a low graduation
				rate who are eligible to attend a public charter school receiving a subgrant
				under this section about the opportunity to enroll in or transfer to such
				school, in a manner consistent with section 444 of the General Education
				Provisions Act (commonly known as the Family Educational Rights and
				Privacy Act of 1974); and
												(bb)ensure that a student can transfer to an
				eligible public charter school if the public charter school such student was
				attending in the previous school year is no longer an eligible public charter
				school; and
												(II)in the case of an eligible entity described
				in subparagraph (B) or (D) of subsection (k)(4), the manner in which the
				eligible entity will work with the local educational agency to carry out the
				activities described in items (aa) and (bb) of subclause (I);
											(vi)disseminating to public schools under the
				jurisdiction or in the service area of the eligible entity, in a manner
				consistent with section 444 of the General Education Provisions Act (commonly
				known as the Family Educational Rights and Privacy Act of 1974),
				the best practices, programs, or strategies learned by awarding subgrants to
				eligible public charter schools under this section, with particular emphasis on
				the best practices with respect to—
											(I)focusing on closing the achievement gap;
				or
											(II)successfully addressing the education needs
				of low-income students; and
											(vii)in the case of
				an eligible entity described in subsection (k)(4)(D)—
											(I)supporting the
				short-term and long-term success of the proposed project, by—
												(aa)developing a
				multi-year financial and operating model for the eligible entity; and
												(bb)including, with
				the plan, evidence of the demonstrated commitment of current partners, as of
				the time of the application, for the proposed project and of broad support from
				stakeholders critical to the project's long-term success;
												(II)closing public
				charter schools that do not meet acceptable standards of performance;
				and
											(III)achieving the
				objectives of the proposed project on time and within budget, which shall
				include the use of clearly defined responsibilities, timelines, and milestones
				for accomplishing project tasks.
											(C)Charter school informationThe number of—
										(i)eligible public charter schools that are
				operating in the State in which the eligible entity intends to award subgrants
				under this section;
										(ii)public charter schools approved to open or
				likely to open during the grant period in such State;
										(iii)available openings in eligible public
				charter schools in such State that could be created through the replication or
				expansion of such schools if the grant is awarded to the eligible
				entity;
										(iv)students on public charter school waiting
				lists (if such lists are available) in—
											(I)the State in which the eligible entity
				intends to award subgrants under this section; and
											(II)each local educational agency serving an
				eligible public charter school that may receive a subgrant under this section
				from the eligible entity; and
											(v)students, and the percentage of students,
				in a local educational agency who are attending eligible public charter schools
				that may receive a subgrant under this section from the eligible entity.
										(D)Traditional public school
				informationIn the case of an
				eligible entity described in subparagraph (A) or (C) of subsection (k)(4), a
				list of the following schools under the jurisdiction of the eligible entity,
				including the name and location of each such school, the number and percentage
				of students under the jurisdiction of the eligible entity who are attending
				such school, and such demographic and socioeconomic information as the
				Secretary may require:
										(i)Identified schools.
										(ii)Schools with a low graduation rate.
										(E)AssuranceIn the case of an eligible entity described
				in subsection (k)(4)(A), an assurance that the eligible entity will include in
				the notifications provided under section 1116(c)(6) to parents of each student
				enrolled in a school served by a local educational agency identified for school
				improvement or corrective action under paragraph (1) or (7) of section 1116(c),
				information (in a language that the parents can understand) about the eligible
				public charter schools receiving subgrants under this section.
									(3)ModificationsThe Secretary may modify or waive any
				information requirement under paragraph (2)(C) for an eligible entity that
				demonstrates that the eligible entity cannot reasonably obtain the
				information.
								(d)Priorities for awarding grants
								(1)In generalIn awarding grants under this section, the
				Secretary shall give priority to an eligible entity that—
									(A)serves or plans to serve a large percentage
				of low-income students from identified schools or public schools with a low
				graduation rate;
									(B)oversees or plans to oversee one or more
				eligible public charter schools;
									(C)provides evidence of effective monitoring
				of the academic success of students who attend public charter schools under the
				jurisdiction of the eligible entity;
									(D)has established
				goals, objectives, and outcomes for the proposed project that are clearly
				specified, measurable, and attainable;
									(E)in the case of an eligible entity that is a
				local educational agency under State law, has a cooperative agreement under
				section 1116(b)(11); and
									(F)is under the jurisdiction of, or plans to
				award subgrants under this section in, a State that—
										(i)ensures that all public charter schools
				(including such schools served by a local educational agency and such schools
				considered to be a local educational agency under State law) receive, in a
				timely manner, the Federal, State, and local funds to which such schools are
				entitled under applicable law;
										(ii)does not have a cap that restricts the
				growth of public charter schools in the State;
										(iii)provides funding (such as capital aid
				distributed through a formula or access to revenue generated bonds, and
				including funding for school facilities) on a per-pupil basis to public charter
				schools commensurate with the amount of funding (including funding for school
				facilities) provided to traditional public schools;
										(iv)provides strong evidence of support for
				public charter schools and has in place innovative policies that support
				academically successful charter school growth;
										(v)authorizes public charter schools to offer
				early childhood education programs, including prekindergarten, in accordance
				with State law;
										(vi)authorizes or
				allows public charter schools to serve as school food authorities;
										(vii)ensures that each public charter school in
				the State—
											(I)has a high degree of autonomy over the
				public charter school’s budget and expenditures;
											(II)has a written performance contract with an
				authorized public chartering agency that ensures that the school has an
				independent governing board with a high degree of autonomy; and
											(III)in the case of an eligible public charter
				school receiving a subgrant under this section, amends its charter to reflect
				the growth activities described in subsection (e);
											(viii)has an appeals process for the denial of an
				application for a public charter school;
										(ix)provides that an authorized public
				chartering agency that is not a local educational agency, such as a State
				chartering board, is available for each individual or entity seeking to operate
				a public charter school pursuant to such State law;
										(x)allows any public charter school to be a
				local educational agency in accordance with State law;
										(xi)ensures that each authorized public
				chartering agency in the State submits annual reports to the State educational
				agency, and makes such reports available to the public, on the performance of
				the schools authorized or approved by such public chartering agency, which
				reports shall include—
											(I)the authorized public chartering agency’s
				strategic plan for authorizing or approving public charter schools and any
				progress toward achieving the objectives of the strategic plan;
											(II)the authorized public chartering agency’s
				policies for authorizing or approving public charter schools, including how
				such policies examine a school’s—
												(aa)financial plan and policies, including
				financial controls and audit requirements;
												(bb)plan for identifying and successfully (in
				compliance with all applicable laws and regulations) serving students with
				disabilities, students who are English language learners, students who are
				academically behind their peers, and gifted students; and
												(cc)capacity and capability to successfully
				launch and subsequently operate a public charter school, including the
				backgrounds of the individuals applying to the agency to operate such school
				and any record of such individuals operating a school;
												(III)the authorized public chartering agency’s
				policies for renewing, not renewing, and revoking a public charter school's
				charter, including the role of student academic achievement in such
				decisions;
											(IV)the authorized public chartering agency’s
				transparent, timely, and effective process for closing down academically
				unsuccessful public charter schools;
											(V)the academic performance of each operating
				public charter school authorized or approved by the authorized public
				chartering agency, including the information reported by the State in the State
				annual report card under section 1111(h)(1)(C) for such school;
											(VI)the status of the authorized public
				chartering agency’s charter school portfolio, by identifying all charter
				schools served by the public chartering agency in each of the following
				categories: approved (but not yet open), operating, renewed, transferred,
				revoked, not renewed, voluntarily closed, or never opened;
											(VII)the authorizing
				functions provided by the authorized public chartering agency to the public
				charter schools under its purview, including such agency's operating costs and
				expenses as detailed through annual auditing of financial statements that
				conform with general accepted accounting principles; and
											(VIII)the services purchased (such as accounting,
				transportation, and data management and analysis) from the authorized public
				chartering agency by the public charter schools authorized or approved by such
				agency, including an itemized accounting of the actual costs of such services;
				and
											(xii)has or will have (within 1 year after
				receiving a grant under this section) a State policy and process for overseeing
				and reviewing the effectiveness and quality of the State’s authorized public
				chartering agencies, including—
											(I)a process for reviewing and evaluating the
				performance of the authorized public chartering agencies in authorizing or
				approving public charter schools, including a process that enables the
				authorized public chartering agencies to respond to any State concerns;
				and
											(II)any other necessary policies to ensure
				effective charter school authorizing in the State in accordance with the
				principles of quality charter school authorizing, as determined by the State in
				consultation with the charter school community and stakeholders.
											(2)Special ruleIn awarding grants under this section, the
				Secretary may determine how the priorities described in paragraph (1) will
				apply to the different types of eligible entities defined in subsection
				(k)(4).
								(e)Use of fundsAn eligible entity receiving a grant under
				this section shall use the grant funds for the following:
								(1)Subgrants
									(A)In generalTo award subgrants, in such amount as the
				eligible entity determines is appropriate, to eligible public charter schools
				to replicate or expand such schools.
									(B)ApplicationAn eligible public charter school desiring
				to receive a subgrant under this subsection shall submit an application to the
				eligible entity at such time, in such manner, and containing such information
				as the eligible entity may require.
									(C)Uses of fundsAn eligible public charter school receiving
				a subgrant under this subsection shall use the subgrant funds to provide for an
				increase in the school’s enrollment of students through the replication or
				expansion of the school, which may include use of funds to—
										(i)support the physical expansion of school
				buildings, including financing the development of new buildings and campuses to
				meet increased enrollment needs;
										(ii)pay costs associated with hiring additional
				teachers to serve additional students;
										(iii)provide transportation to additional
				students to and from the school, including providing transportation to students
				who transfer to the school under a cooperative agreement established under
				section 1116(b)(11);
										(iv)purchase instructional materials, implement
				teacher and principal professional development programs, and hire additional
				non-teaching staff; and
										(v)support any necessary activities associated
				with the school carrying out the purposes of this section.
										(D)PriorityIn awarding subgrants under this
				subsection, an eligible entity shall give priority to an eligible public
				charter school—
										(i)that has significantly closed any
				achievement gap on the State academic assessments described in section
				1111(b)(3) among the groups of students described in section 1111(b)(2)(C)(v)
				by improving scores;
										(ii)that—
											(I)(aa)ranks in at least the top 25th percentile
				of the schools in the State, as ranked by the percentage of students in the
				proficient or advanced level of achievement on the State academic assessments
				in mathematics and reading or language arts described in section 1111(b)(3);
				or
												(bb)has an average student score on an
				examination (chosen by the Secretary) that is at least in the 60th percentile
				in reading and at least in the 75th percentile in mathematics; and
												(II)serves a high-need student population and
				is eligible to participate in a schoolwide program under section 1114, with
				additional priority given to schools that serve, as compared to other schools
				that have submitted an application under this subsection—
												(aa)a greater percentage of low-income
				students; and
												(bb)a greater percentage of not less than 2
				groups of students described in section 1111(b)(2)(C)(v)(II); and
												(iii)that meets the criteria described in clause
				(i) and serves low-income students who have transferred to such school under a
				cooperative agreement described in section 1116(b)(11).
										(E)Duration of subgrantA subgrant under this subsection shall be
				awarded for a period of not more than 3 years, except that an eligible public
				charter school receiving a subgrant under this subsection may, at the
				discretion of the eligible entity, continue to expend subgrant funds after the
				end of the subgrant period.
									(2)Facility financing and revolving loan
				fundAn eligible entity may
				use not more than 25 percent of the amount of the grant funds received under
				this section to establish a reserve account described in subsection (f) to
				facilitate public charter school facility acquisition and development
				by—
									(A)conducting credit enhancement initiatives
				(as referred to in subpart 2) in support of the development of facilities for
				eligible public charter schools serving students;
									(B)establishing a revolving loan fund for use
				by an eligible public charter school receiving a subgrant under this subsection
				from the eligible entity under such terms as may be determined by the eligible
				entity to allow such school to expand to serve additional students;
									(C)facilitating, through direct expenditure or
				financing, the acquisition or development of public charter school buildings by
				the eligible entity or an eligible public charter school receiving a subgrant
				under this subsection from the eligible entity, which may be used as both
				permanent locations for eligible public charter schools or incubators for
				growing charter schools; or
									(D)establishing a partnership with 1 or more
				community development financial institutions (as defined in section 103 of the
				Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C.
				4702)) or other mission-based financial institutions to carry out the
				activities described in subparagraphs (A), (B), and (C).
									(3)Administrative tasks, dissemination
				activities, and outreach
									(A)In generalAn eligible entity may use not more than
				7.5 percent of the grant funds awarded under this section to cover
				administrative tasks, dissemination activities, and outreach.
									(B)Nonprofit assistanceIn carrying out the administrative tasks,
				dissemination activities, and outreach described in subparagraph (A), an
				eligible entity may contract with an organization described in section
				501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and exempt
				from tax under section 501(a) of such Code (26 U.S.C. 501(a)).
									(f)Reserve Account
								(1)In generalTo assist eligible entities in the
				development of new public charter school buildings or facilities for eligible
				public charter schools, an eligible entity receiving a grant under this section
				may, in accordance with State and local law, directly or indirectly, alone or
				in collaboration with others, deposit the amount of funds described in
				subsection (e)(2) in a reserve account established and maintained by the
				eligible entity.
								(2)InvestmentFunds received under this section and
				deposited in the reserve account established under this subsection shall be
				invested in obligations issued or guaranteed by the United States or a State,
				or in other similarly low-risk securities.
								(3)Reinvestment of earningsAny earnings on funds received under this
				subsection shall be deposited in the reserve account established under this
				section and used in accordance with the purpose described in subsection
				(a).
								(4)Recovery of funds
									(A)In generalThe Secretary, in accordance with chapter
				37 of title 31, United States Code, shall collect—
										(i)all funds in a reserve account established
				by an eligible entity under this subsection if the Secretary determines, not
				earlier than 2 years after the date the eligible entity first received funds
				under this section, that the eligible entity has failed to make substantial
				progress carrying out the purpose described in paragraph (1); or
										(ii)all or a portion of the funds in a reserve
				account established by an eligible entity under this subsection if the
				Secretary determines that the eligible entity has permanently ceased to use all
				or a portion of funds in such account to accomplish the purpose described in
				paragraph (1).
										(B)Exercise of authorityThe Secretary shall not exercise the
				authority provided under subparagraph (A) to collect from any eligible entity
				any funds that are being properly used to achieve such purpose.
									(C)ProceduresSections 451, 452, and 458 of the General
				Education Provisions Act shall apply to the recovery of funds under
				subparagraph (A).
									(D)ConstructionThis paragraph shall not be construed to
				impair or affect the authority of the Secretary to recover funds under part D
				of the General Education Provisions Act.
									(5)ReallocationAny funds collected by the Secretary under
				paragraph (4) shall be awarded to eligible entities receiving grants under this
				section in the next fiscal year.
								(g)Financial responsibilityThe financial records of each eligible
				entity and eligible public charter school receiving a grant or subgrant,
				respectively, under this section shall be maintained in accordance with
				generally accepted accounting principles and shall be subject to an annual
				audit by an independent public accountant.
							(h)National evaluation
								(1)National evaluationFrom the amounts appropriated under section
				5200, the Secretary shall conduct an independent, comprehensive, and
				scientifically sound evaluation, by grant or contract and using the highest
				quality research design available, of the impact of the activities carried out
				under this section on—
									(A)student
				achievement, including State standardized assessment scores and, if available,
				student academic longitudinal growth (as described in subsection (c)(2)(A)(i))
				based on such assessments; and
									(B)other areas, as determined by the
				Secretary.
									(2)ReportNot later than 4 years after the date of
				the enactment of the All Students Achieving
				through Reform Act of 2011, and biannually thereafter, the
				Secretary shall submit to Congress a report on the results of the evaluation
				described in paragraph (1).
								(i)ReportsEach eligible entity receiving a grant
				under this section shall prepare and submit to the Secretary the
				following:
								(1)ReportA report that contains such information as
				the Secretary may require concerning use of the grant funds by the eligible
				entity, including the academic achievement of the students attending eligible
				public charter schools as a result of the grant. Such report shall be submitted
				before the end of the 3-year period beginning on the date of enactment of the
				All Students Achieving through Reform Act of
				2011 and every 2 years thereafter.
								(2)Performance informationSuch performance information as the
				Secretary may require for the national evaluation conducted under subsection
				(h)(1).
								(j)InapplicabilityThe provisions of sections 5201 through
				5209 shall not apply to the program under this section.
							(k)DefinitionsIn this section:
								(1)Adequate yearly progressThe term adequate yearly
				progress has the meaning given such term in a State’s plan in
				accordance with section 1111(b)(2)(C).
								(2)Administrative tasks, dissemination
				activities, and outreachThe
				term administrative tasks, dissemination activities, and
				outreach includes costs and activities associated with—
									(A)recruiting and selecting students to attend
				eligible public charter schools;
									(B)outreach to parents of students enrolled in
				identified schools or schools with low graduation rates;
									(C)providing information to such parents and
				school officials at such schools regarding eligible public charter schools
				receiving subgrants under this section;
									(D)necessary oversight of the grant program
				under this section; and
									(E)initiatives and activities to disseminate
				the best practices, programs, or strategies learned in eligible public charter
				schools to other public schools operating in the State where the eligible
				entity intends to award subgrants under this section.
									(3)Charter
				schoolThe term charter
				school means—
									(A)a charter school, as defined in section
				5211(1); or
									(B)a school that meets the requirements of
				such section, except for subparagraph (D) of the section, and provides
				prekindergarten or adult education services.
									(4)Eligible entityThe term eligible entity
				means—
									(A)a State educational agency;
									(B)an authorized public chartering
				agency;
									(C)a local educational agency that has
				authorized or is planning to authorize a public charter school; or
									(D)an organization, including a nonprofit
				charter management organization, that has an organizational mission and record
				of success supporting the replication and expansion of high-quality charter
				schools and is—
										(i)described in section 501(c)(3) of the
				Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)); and
										(ii)exempt from tax under section 501(a) of
				such Code (26 U.S.C. 501(a)).
										(5)Eligible public charter
				schoolThe term
				eligible public charter school means a charter school, including
				a public charter school that is being developed by a developer, that—
									(A)has made adequate yearly progress for 2 of
				the last 3 consecutive school years; and
									(B)in the case of a public charter school that
				is a secondary school, has, for the most recent school year for which data is
				available, met or exceeded the graduation rate required by the State in order
				to make adequate yearly progress for such year.
									(6)Graduation rateThe term graduation rate has
				the meaning given the term in section 1111(b)(2)(C)(vi), as clarified in
				section 200.19(b)(1) of title 34, Code of Federal Regulations.
								(7)Identified schoolThe term identified school
				means a school identified for school improvement, corrective action, or
				restructuring under paragraph (1), (7), or (8) of section 1116(b).
								(8)Local educational agencyThe term local educational
				agency includes any charter school that is a local educational agency,
				as determined by State law.
								(9)Low-income studentThe term low-income student
				means a student eligible for free or reduced price lunches under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
								(10)School food
				authorityThe term school food authority has the
				meaning given the term in section 250.3 of title 7, Code of Federal Regulations
				(or any corresponding similar regulation or ruling).
								(11)School yearThe term school year has the
				meaning given such term in section 12(d) of the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1760(d)).
								(12)Traditional public schoolThe term traditional public
				school does not include any charter school, as defined in section
				5211.
								.
				(b)Authorization of
			 appropriationsPart B of
			 title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221
			 et seq.) is amended—
				(1)by striking section 5231; and
				(2)by inserting before subpart 1 the
			 following:
					
						5200.Authorization of appropriations for
				subparts 1 and 2
							(a)In generalThere are authorized to be appropriated to
				carry out subparts 1 and 2, $700,000,000 for fiscal year 2012 and such sums as
				may be necessary for each of the 5 succeeding fiscal years.
							(b)AllocationIn allocating funds appropriated under this
				section for any fiscal year, the Secretary shall consider—
								(1)the relative need among the programs
				carried out under sections 5202, 5205, 5210, and subpart 2; and
								(2)the quality of the applications submitted
				for such
				programs.
								.
				(c)Conforming amendmentsThe Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.) is amended—
				(1)in section 2102(2) (20 U.S.C. 6602(2)), by
			 striking 5210 and inserting 5211;
				(2)in section 5204(e) (20 U.S.C. 7221c(e)), by
			 striking 5210(1) and inserting 5211(1);
				(3)in section 5211(1) (as redesignated by
			 subsection (a)(2)) (20 U.S.C. 7221i(1)), by striking The term
			 and inserting Except as otherwise provided, the term;
				(4)in section 5230(1) (20 U.S.C. 7223i(1)), by
			 striking 5210 and inserting 5211; and
				(5)in section 5247(1) (20 U.S.C. 7225f(1)), by
			 striking 5210 and inserting 5211.
				(d)Table of contentsThe table of contents of the Elementary and
			 Secondary Education Act of 1965 is amended—
				(1)by inserting before the item relating to
			 subpart 1 of part B of title V the following:
					
						
							Sec. 5200. Authorization of appropriations for subparts 1 and
				2.
						
						;
				(2)by striking the items relating to sections
			 5210 and 5211;
				(3)by inserting after the item relating to
			 section 5209 the following:
					
						
							Sec. 5210. Charter school
				expansion and replication.
							Sec. 5211.
				Definitions.
						
						;
				and(4)by striking the
			 item relating to section 5231.
				
